J-S40002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.M.P.C. AKA      :   IN THE SUPERIOR COURT OF
 A.M.C., A MINOR                       :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: V.C., MOTHER               :
                                       :
                                       :
                                       :
                                       :      No. 3631 EDA 2017

            Appeal from the Decrees Entered October 24, 2017
           in the Court of Common Pleas of Philadelphia County
              Family Court at Nos.: CP-51-AP-0000896-2017
                         CP-51-DP-0002681-2016


 IN THE INTEREST OF: A.M.P.C. AKA      :   IN THE SUPERIOR COURT OF
 A.M.C., A MINOR                       :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: V.C., MOTHER               :
                                       :
                                       :
                                       :
                                       :      No. 3632 EDA 2017


             Appeal from the Orders Entered October 24, 2017
           in the Court of Common Pleas of Philadelphia County
              Family Court at Nos.: CP-51-AP-0000897-2017
                         CP-51-DP-0002680-2016


BEFORE:   LAZARUS, J., DUBOW, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                        FILED AUGUST 20, 2018

     V.C. (“Mother”) appeals from the decrees and orders entered October

24, 2017, which granted the petition of the Department of Human Services

(“DHS”) and terminated her parental rights to her children, Aa.M.P.C. and



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S40002-18



Au.M.P.C.,1 (both born in August 2015), pursuant to section 2511(a)(1), (2),

(5), (8), and (b) of the Adoption Act, 23 Pa.C.S.A. § 2511, and changed the

Children’s permanency goal to adoption pursuant to the Juvenile Act, 42

Pa.C.S.A. § 6351. We affirm.

       We adopt the following facts and procedural history from the trial court’s

opinion, which in turn is supported by the record. (See Trial Court Opinion,

3/05/18, at 1-9; see also N.T. Hearing, 10/24/17, at 1-43).

       Mother and E.D. (“Father”) became known to DHS following the death

of Mother’s child, the then thirty-month-old Sa.C., in October 2010. Father

claimed that she had urinated on herself and he took her to the bathroom to

wash her before leaving her in the tub while he checked on the child’s sibling.

When he returned, Sa.C. was having difficulty breathing. She was taken to

Aria-Torresdale Hospital and pronounced dead. Sa.C. had suffered bruising

to her left ribs, flank, thighs, and the left side of her face; she also had a lump

on her forehead. An autopsy revealed evidence of old trauma and injuries,

and no water in her lungs. Mother informed DHS that the forehead lump was

sustained during rough play with Sa.C.’s sister, N.C., and Father claimed the

rib injuries were sustained when he attempted to perform cardio-pulmonary

resuscitation (“CPR”) on Sa.C.         Mother and Father were unable to explain

Sa.C.’s other injuries.
____________________________________________


1 As this case involves minor children, we have redacted names to protect the
identities of the children involved. However, there are multiple children with
identical initials in this case. Therefore, to distinguish between them where
necessary, we refer to each child by the first two letters of their first names.

                                           -2-
J-S40002-18



      DHS and police investigations were opened with regard to the death of

Sa.C. Her siblings, N.C. and Sy.C., were removed from the home and placed

with their maternal grandfather. DHS determined that Father’s account of the

incident was not credible. Ultimately, the medical examiner determined that

Sa.C.’s manner of death was homicide and the cause of death was multiple

blunt force injuries and cardiac arrest. As a result, DHS obtained an Order of

Protective Custody (“OPC”) for N.C. and Sy.C., who were committed to DHS

but remained in the care of their maternal grandfather. In November 2010,

the court adjudicated N.C. and Sy.C. dependent.

      In June 2011, the court found aggravated circumstances existed based

on the death of Sa.C. and made a finding of child abuse. DHS requested 1)

that the court allow DHS to work with Mother towards reunification with N.C.

and Sy.C., and 2) that DHS need not make reasonable efforts to reunite Father

with the N.C. and Sy.C. The court granted both requests. Later that month,

DHS returned a founded report of child abuse and aggravated circumstances

against Mother and Father.

      In June 2011, Mother gave birth to Se.C., who was discharged into her

care; Father was identified as Se.C.’s father and in-home services were

implemented to ensure Se.C.’s safety. In July 2012, the court adjudicated

Se.C. dependent, ordered DHS to supervise her, and directed that the criminal

stay-away order against Father remain.         The court found aggravated

circumstances regarding both Mother and Father, and ordered that efforts be




                                    -3-
J-S40002-18



made to preserve the family with regard to Mother, but no efforts towards

reunification were necessary as to Father.

        In August 2012, Father was convicted of endangering the welfare of a

child.2   In October 2012, Father was convicted of a drug-related offense.

Mother gave birth to two more children, D.D., Jr., and L.C., in January 2013

and January 2014, respectively. Their putative father, D.D., Sr., informed

DHS that he did not want D.D., Jr., around Father, who was again living with

Mother.

        In June 2014, DHS made an unannounced visit to Mother’s house and

Father answered the door. Mother claimed that Father did not reside there.

Regardless, the matter was scheduled for an adjudicatory hearing, where the

court issued a stay-away order against Father. The court committed Se.C. to

DHS. In September 2014, the court discharged the temporary commitment

of D.D., Jr., who was in the custody of his father; issued another stay-away

order against Father; ordered L.C. and Se.C. remain in status quo; ordered a

paternity test for Father as to Se.C.; and involuntarily terminated the parental

rights of Mother as to N.C.

        In September 2014, D.D., Sr., was murdered. D.D., Jr., was placed

temporarily with his maternal grandfather, who also had kinship care of N.C.

and Sy.C. In October 2014, a paternity test revealed that Father was L.C.’s

biological father. That same month, DHS held a Family Service Plan (“FSP”)

____________________________________________


2   See 18 Pa.C.S.A. § 4304(a)(1).

                                           -4-
J-S40002-18



meeting, setting reunification goals for Se.C. and L.C. and for D.D., Jr., to

remain in the home, and objectives for both Mother and Father. In December

2014, D.D., Jr., was placed in foster care.

      In January 2015, the court fully committed D.D., Jr., to DHS, ordered

the stay-away order against Father as to Se.C. remain in place, and directed

that he was to have no in-person visits with L.C. until further order of the

court, but that DHS could explore Skype visits. In March 2015, the court kept

the same orders in place as to Father, and voluntarily terminated the parental

rights of Mother as to Sy.C.          Community Umbrella Agency (“CUA”)

implemented services for the family. In June 2015, CUA held a Single Case

Plan (“SCP”) meeting, setting objectives for both parents.       Mother was to

participate in grief therapy, obtain safe housing, and attend visitation; Father

was to keep in contact with CUA, comply with his objectives and stay-away

order, and keep Skype visits.     In August 2015, the Children who are the

subject of the instant appeal – Au.M.P.C. and Aa.M.P.C. – were born.

      In May 2016, CUA modified Father’s objectives and recommended that

he participate in individual therapy and follow recommendations.         In July

2016, a parenting capacity evaluation of Father recommended that Father

obtain consistent employment and housing, and participate in counseling to

assist in understanding how his behavior had played a role in the death of

Sa.C. If reunification was to remain a goal, visitation should not be increased

until Father made progress in the other objectives. Further, the evaluation

noted that there were several issues interfering with Father’s ability to provide

                                      -5-
J-S40002-18



safety and permanency to his children.     These issues included: 1) lack of

consistent employment; 2) lack of appropriate housing as a result of his

inconsistent employment; 3) his history of multiple arrests; and 4) his lack of

insight and ability to anticipate and react to situations that were potentially

dangerous for the Children.

      In November 2016, DHS received a report alleging that Mother was

unable to protect Aa.M.P.C. and Au.M.P.C.      Mother allegedly maintained a

relationship with Father and allowed him to see the Children, despite the fact

that she had obtained a Protection From Abuse (“PFA”) order against him.

DHS visited Mother’s home several times in an attempt to investigate the

allegations, but were unable to contact her.

      Mother later contacted DHS and denied that Father was the biological

father of Aa.M.P.C. and Au.M.P.C. She informed DHS that she worked from

7:00 a.m. to 3:00 p.m. and that her mother supervised the Children during

those hours. DHS unsuccessfully attempted two more visits before filing a

motion to compel cooperation with a child protective services investigation;

the court granted the motion.

      During further investigations in December 2016 and January 2017,

Mother denied that she had contact with Father or that he had been to her

home, and claimed her last contact with him was in 2014.          However, in

January 2017, DHS discovered Father’s “alias” page on Facebook, in which

there were pictures and videos of him with Aa.M.P.C. and Au.M.P.C. in

Mother’s home and in the community. DHS obtained an OPC for the children

                                     -6-
J-S40002-18



and placed them in foster care; later, the temporary commitment was ordered

to stand and a stay-away order was issued against Father.         The Support

Center for Child Advocates were appointed as counsel and guardian ad litem

(“GAL”) for Aa.M.P.C. and Au.M.P.C. on January 17, 2017. On January 9,

2017, Father’s parental rights to Se.C. and L.C. were involuntarily terminated.

      DHS determined there was sufficient basis to find that aggravated

circumstances existed pursuant to 42 Pa.C.S.A. § 6302(2) and (5), as 1)

Father had been arrested and convicted of the wrongful death of Sa.C.; and

2) Father’s parental rights to other children had been terminated.

      In February 2017, the court adjudicated Aa.M.P.C. and Au.M.P.C.

dependent, committed them to DHS, and found aggravated circumstances by

clear and convincing evidence as to Mother. The court ordered that no further

efforts be made to preserve the family and reunify Aa.M.P.C. and Au.M.P.C.

with Mother. In April 2017, the court found that clear and convincing evidence

established aggravating circumstances as to Father, and ordered that no

efforts be made to preserve the family and reunify the Children with Father.

      In September 2017, DHS filed petitions seeking to involuntarily

terminate Mother’s parental rights and change the Children’s permanency goal

to adoption. In October 2017, the court held a hearing on the termination

and goal change petitions. Mother was represented by counsel, although she

chose not to testify on her own behalf. (See N.T. Hearing, 10/24/17, at 2).

Aa.M.P.C. and Au.M.P.C. were represented by a child advocate, Angelique

Kuchta, Esquire. (See id. at 2, 4). Tieshima Brown, a social worker and CUA

                                     -7-
J-S40002-18



case manager, and Dr. Erica Williams, the forensic psychologist who had

performed Mother’s parenting capacity evaluation, testified.    Following the

conclusion of DHS’ case in chief, during which the GAL concurred that Mother’s

parental rights should be terminated, the court granted the petition pursuant

to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b), and entered decrees

terminating Mother’s parental rights. The court issued orders changing the

Children’s permanency goals to adoption.

     On November 3, 2017, Mother contemporaneously filed a timely notice

of appeal and a concise statement of errors complained of on appeal. See

Pa.R.A.P. 1925(a)(2)(i). The trial court filed its opinion on March 5, 2018.

See Pa.R.A.P. 1925(a).

     On appeal, Mother raises the following issues for our review:

     1. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [Mother] pursuant to 23
     Pa.C.S.A. [§] 2511(a)(1) where [M]other presented evidence that
     [s]he made significant efforts to perform her parental duties[?]

     2. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [Mother] pursuant to 23
     Pa.C.S.A. [§] 2511(a)(2) where Mother presented evidence that
     she made significant efforts to remedy any incapacity or
     neglect[?]

     3. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [Mother] pursuant to 23
     Pa.C.S.A. [§] 2511(a)(5) where evidence was provided to
     establish that the children were removed from the care of Mother,
     however Mother is currently capable of caring for the children and
     the conditions which led to removal have been remedied[?]

     4. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [Mother] pursuant to 23

                                    -8-
J-S40002-18


      Pa.C.S.A. [§] 2511(a)(8) where evidence was presented to show
      that Mother is currently capable of caring for her children and the
      conditions which led to removal have been remedied[?]

      5. Whether the trial court erred and/or abused its discretion by
      terminating the parental rights of [Mother] pursuant to 23
      Pa.C.S.A. [§] 2511(b) where evidence was presented that
      [Mother] has a parental bond with the child[ren] that would be
      detrimental to sever[?]

(Mother’s Brief, at 8).

      We will address Mother’s issues, all of which challenge the trial court’s

termination of her parental rights to the Children, together. We review cases

involving the termination of parental rights according to the following

standards.

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. [A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Here, the court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b).         Termination requires a

bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence

                                      -9-
J-S40002-18


     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).          To

affirm, we need only agree with any one of the subsections of 2511(a), as well

as subsection (b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). We focus our analysis

on sections (a)(2) and (b).

     The relevant sections of 23 Pa.C.S.A. § 2511 provide that:

     (a) General rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                  *     *      *

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                  *     *      *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,


                                      - 10 -
J-S40002-18


       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

       In the instant case, Mother claims that the court erred in terminating

her rights under section 2511(a)(2) because she has attended mental health

treatment for two years, the case was open for only nine months, and

testimony established that she has the potential to have the capacity to

provide safety and permanency for the Children. (See Mother’s Brief, at 18-

19).

       The petitioner for involuntary termination under this section must prove

“(1) repeated and continued incapacity, abuse, neglect or refusal; (2) that

such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence; and (3) that the causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied.”       In

Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998) (citation omitted).

The grounds for termination are not limited to affirmative misconduct, but

concern parental incapacity that cannot be remedied. See In re Z.P., 994
A.2d 1108, 1117 (Pa. Super. 2010). Parents are required to make diligent

efforts toward the reasonably prompt assumption of full parental duties. See

id. at 1117-18.

       Here, Mother claims that the court erred in terminating her parental

rights pursuant to subsection (a)(2), because she has complied with her

                                     - 11 -
J-S40002-18



objectives and remedied the causes of incapacity, abuse, or neglect. (See

Mother’s Brief, at 17-18). Specifically, Mother points to the parenting capacity

evaluations, which showed that she was attending mental health treatment

consistently and had a good employment history. (See id. at 18). Mother

notes the case was open only nine months before her rights were terminated

and during the time she was actively working towards reunification, and had

the potential to provide safety and permanency to her children. (See id.).

      However,    Mother   minimizes    other   evidence   introduced    at   the

termination hearing, namely that the conditions which led to the removal of

the Children from the home still existed. Specifically, Dr. Williams testified

that Mother remained in contact with Father, despite his role in Sa.C.’s death

and the termination of Mother’s parental rights to her other children for similar

behavior. (See N.T. Hearing, 10/24/17, at 9-10, 14). The PCE specifically

stated that the Children’s contact with Father was unsafe, and that was the

main reason they should be removed from Mother’s care. (See id. at 14).

Dr. Williams further testified that despite Mother’s regular attendance in

therapy, she did not seem to demonstrate responsibility or understanding of

the cause of Sa.C.’s death. (See id. at 11). Dr. Williams recommended that

visitation not be increased until Mother was able to demonstrate responsibility

and understanding of the cause of Sa.C.’s death; if she could not keep the

children safe, ultimately, she could not be their provider. (See id. at 12).

      Thus, although it was Dr. Williams’ opinion that Mother had the ability

to meet the Children’s material needs, she currently lacked the capacity to

                                     - 12 -
J-S40002-18



provide safety and permanency for them. (See id. at 12-13). If Mother could

not comply with the safety objectives, namely, avoiding contact with Father,

the Children would ultimately not remain in Mother’s care permanently. (See

id.   at   13).   Mother    had   been    attending   therapy   and   receiving

recommendations to stay away from Father for five years, and had not been

able to avoid him. (See id. at 15).

      Accordingly, DHS proved by clear and convincing evidence that Mother

failed to remedy the conditions that had led to her incapacity over the course

of five years. The trial court did not abuse its discretion in finding cause for

termination under subsection (a)(2). See Lilley, supra at 330; In re Z.P.,

supra at 1117.

      Next, we must consider whether the Children’s needs and welfare will

be met by termination pursuant to subsection (b). See In re Z.P., supra at

1121. “In this context, the court must take into account whether a bond exists

between child and parent, and whether termination would destroy an existing,

necessary and beneficial relationship.” Id. (citation omitted). The court is

not required to use expert testimony, and social workers and caseworkers

may offer evaluations as well. See id. Ultimately, the concern is the needs

and welfare of the child. See id. Further,

      [i]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court stated that the trial court should consider the importance of



                                      - 13 -
J-S40002-18


      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re Adoption of C.J.P., 114 A.3d 1046, 1054 (Pa. Super. 2015) (citation

omitted). We have also noted that

             [b]efore granting a petition to terminate parental rights, it
      is imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of relationships is also
      important to a child, for whom severance of close parental ties is
      usually extremely painful. The trial court, in considering what
      situation would best serve the child[ren]’s needs and welfare,
      must examine the status of the natural parental bond to consider
      whether terminating the natural parents’ rights would destroy
      something in existence that is necessary and beneficial.

In re Z.P., supra at 1121 (citation omitted). We may not consider any effort

by the parent to remedy the conditions in subsection (a)(1) if that remedy

was initiated after the parent was given notice of the filing of the termination

petition, and this evidentiary limitation applies to the entire termination

analysis. See id.

      Here, there was evidence that the Children have a bond with Mother.

(See N.T. Hearing, 10/24/17, at 30, 33). However, there was also testimony

that, despite the bond, the Children would be harmed if increased interaction

were to occur without the possibility for permanency.        (See id. at 13).

Further, the Children have a healthy relationship, attachment to, and bond

with their current caregiver, who provides for their medical and specialized

therapy needs. (See id. at 31-32). There was no specific evidence introduced




                                     - 14 -
J-S40002-18



to show that terminating Mother’s parental rights would cause the Children

irreparable harm.

        After review, we conclude that the trial court did not abuse its discretion

in finding that the Children’s needs and welfare would be met by termination,

where Mother is unable or unwilling to address the situations and harmful

relationships that led to the death of one child and the termination of her

parental rights to other children, despite many years of therapy and

intervention by the court system.       Accordingly, we affirm the decrees and

orders of the trial court.

        Decrees affirmed. Orders affirmed.

        Judge Dubow did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/18




                                       - 15 -